Citation Nr: 0322082	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to 
January 1967.  He was discharged under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO), which denied service 
connection for a low back disability and granted service 
connection for a thoracic spine disability.  With respect to 
the latter, the veteran is contesting the initial evaluation 
of 10 percent.  


REMAND

VA medical records from the Central Texas Veterans Health 
Care System, to include the Temple VA Medical Center (MC) and 
the Lufkin Outpatient Clinic, must be obtained in order to 
assess the veteran's disabilities.  As well, the RO must make 
efforts to obtain private medical records from a Dr. Rutledge 
to whom the veteran referred at a September 2001 personal 
hearing.

The veteran's service-connected thoracic spine disability was 
last examined in April 2000.  A more current orthopedic 
examination is needed in order to determine the precise state 
of that disability.  In addition, with respect to the 
veteran's claim of service connection for a low back 
disability, a VA orthopedic examination is necessary in order 
that a qualified examiner provide an opinion as to the 
etiology of that disability.

Finally, the veteran has not received notification of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Such notification is mandated by applicable law and 
regulations.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO should take all necessary 
steps to ascertain the full name of Dr. 
Rutledge and obtain from Dr. Rutledge 
medical records pertaining to the 
veteran.

3.  The RO must obtain all VA medical 
records pertaining to the veteran from 
the Central Texas Veterans Health Care 
System to include the Temple VAMC and the 
Lufkin Outpatient Clinic dated from April 
2000.

4.  Next, the veteran must be scheduled 
for a VA orthopedic examination.  The 
examiner is asked to (1) diagnose all low 
back disabilities and provide an opinion 
regarding the etiology of each such 
disability diagnosed and (2) enumerate 
all symptoms associated with the 
veteran's service-connected thoracic 
spine disability and describe all such 
symptoms, to include any present 
limitation of motion, as mild, moderate, 
or severe.  Pain and functional loss 
should also be discussed.  The examiner 
is asked to review the claims file in 
full before conducting the examination 
and a rationale for all conclusions 
shoulder be provided.  All necessary 
diagnostic tests should be accomplished.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate this claim and issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



